Citation Nr: 0406634	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-17 072A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the right shoulder and arm, 
involving Muscle Group III, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for the period prior 
to February 5, 2003, and to a rating in excess of 20 percent 
for the period from February 5, 2003, for dysesthesia of the 
right arm and forearm.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

In a March 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina denied entitlement to an increased rating for 
residuals of a gunshot wound of the right shoulder and arm; 
the veteran thereafter appealed that rating decision to the 
Board of Veterans' Appeals (Board).  Jurisdiction over the 
case was transferred to the RO in New York, New York in April 
1996, but was transferred back to the Winston-Salem RO in 
September 1997.

In a June 1998 rating decision the RO granted service 
connection for dysesthesia of the right arm and forearm, 
assigning a non-compensable evaluation therefor; the veteran 
thereafter perfected his appeal of the propriety of the 
initial evaluation assigned the disability.  In April 2003, 
the RO assigned the veteran a 20 percent evaluation for the 
dysesthesia affecting the right arm and forearm, effective 
February 5, 2003.

In a September 1999 rating decision, the RO denied 
entitlement to service connection on a secondary basis for 
degenerative arthritis of the right acromioclavicular joint, 
and denied entitlement to a TDIU.  The veteran perfected his 
appeal of both claims.  He testified before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
August 2000, following which the case was remanded by the 
Board in July 2001 for further development.  In April 2003, 
while the case was in remand status, service connection for 
degenerative arthritis of the right acromioclavicular joint 
was granted; the disability was evaluated as part of the 
veteran's residuals of a gunshot wound of the right shoulder 
and arm, and a single 20 percent evaluation was assigned for 
both disorders.  The case was returned to the Board in 
January 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran was 
arguably advised in a September 2001 letter from the RO as to 
what evidence VA would obtain for him and of what information 
or evidence he was responsible for submitting in connection 
with his claims, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), he has not been adequately informed of the 
information and evidence necessary to substantiate his 
claims.  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

With respect to the claim for an increased rating for 
residuals of a gunshot wound of the right shoulder and arm, 
the Board, in the July 2001 remand, requested that the RO 
schedule the veteran for an examination of that disability, 
and that the examiner both identify all muscle groups 
affected, and indicate the severity of injury to each muscle 
group as slight, moderate, moderately severe, or severe.  The 
record reflects that the veteran was thereafter examined in 
February 2003, at which time the examiner indicated that the 
only muscle involved was the right deltoid.  The examiner did 
not specifically identify the muscle group involved, although 
the Board notes that Muscle Group III includes the deltoid 
muscle.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.  More 
importantly, the examiner did not, as requested in the July 
2001 remand, indicate the severity of injury to any muscle 
group as slight, moderate, moderately severe, or severe.  A 
remand is accordingly required to ensure compliance with the 
Board's July 2001 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Turning to the issue of entitlement to a TDIU, the record 
reflects that in May 2002, while the case was in remand 
status, service connection for diabetes mellitus was granted, 
evaluated as 20 percent disabling.  Notably, the veteran has 
not been afforded a VA examination addressing the impact of 
his service-connected diabetes on his employability.  The 
Board notes in passing that the combined disability rating 
for the veteran's service-connected disorders is currently 70 
percent.  See 38 C.F.R. § 4.16(a) (2003).  Finally, in 
December 2001 the veteran indicated that he had not filed for 
Social Security disability benefits; it is unclear from more 
current evidence whether such is still the case.  In the 
event that the veteran has been awarded these benefits, the 
medical records upon which such award was based should be 
obtained for inclusion in the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran, which part, if any, the RO will 
attempt to obtain on his behalf, and 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  He should also be asked 
whether he is in receipt of, or has filed 
for, Social Security disability benefits.  
If appropriate, medical records compiled 
in connection therewith should be 
obtained.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter the RO should forward the 
veteran's claims file to the VA physician 
who conducted the February 5, 2003 
"muscles" examination of the veteran, 
and request that physician to review the 
veteran's claims file, including the 
report of the February 2003 VA 
"muscles" examination, and supplement 
his examination report by identifying all 
muscle groups affected, by indicating the 
severity of injury to each muscle group 
as slight, moderate, moderately severe, 
or severe, and by commenting on the 
impact of the residuals of a gunshot 
wound to the right shoulder and arm with 
degenerative arthritis of the right 
acromioclavicular joint on the veteran's 
employability, to include whether the 
disorder renders him unemployable.  If, 
and only if, the examiner is unable to 
adequately respond without further 
physical examination of the veteran, or 
if the examiner who conducted the 
veteran's February 5, 2003, "muscles" 
examination is unavailable, the RO should 
arrange for a VA examination of the 
veteran, preferably by the examiner who 
examined the veteran on February 5, 2003, 
to determine the nature, extent and 
severity of the residuals of the 
veteran's gunshot wound of the right 
shoulder and arm with degenerative 
arthritis of the right acromioclavicular 
joint.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  Following 
examination of the veteran, the VA 
physician is requested to respond to the 
following:

A.  Identify all diagnosed pathology 
of the right upper extremity;

B.  Identify all muscle groups 
affected and indicate the severity 
of injury to each muscle group as 
slight, moderate, moderately severe, 
or severe; 

C.  With respect to any demonstrated 
muscle injury, comment on the 
presence of loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement for each muscle group 
affected;

D.  Comment on the effect of the 
service-connected residuals of a 
gunshot wound to the right shoulder 
and arm with degenerative arthritis 
of the right acromioclavicular joint 
on the veteran's employability, to 
include whether the disorder renders 
him unemployable.  

The rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

5.  The RO should also arrange for a VA 
endocrinologic examination of the veteran 
by a physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's service-
connected diabetes mellitus.  All 
indicated studies should be conducted, 
and all findings should be reported in 
detail.  Following examination of the 
veteran, the VA physician is requested to 
provide an opinion as to the effect of 
the service-connected diabetes mellitus 
on the veteran's employability, to 
include whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be provided.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
file was made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


